Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-12, 14-18, and 20-24 are pending for examination. Claims 1, 11, and 17 are independent. 

Response to Amendment
This office action is responsive to the amendment filed on 11/30/2020. As directed by the amendment, claims 1, 2, 11, 17, and 24 are amended. 

Response to Arguments
Applicant's arguments, regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 1, 11, and 17 objected to because of the following informalities:  Claim 1 line 8 recites "obtained visual" Examiner believes "obtained visual content" was meant to be stated instead. Similar limitations are stated in Claim 11 line 9 and Claim 17 line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(“Beyond Classification: Latent User Interests Profiling from Visual Contents Analysis”, hereinafter "Yang") in view of Jia et al.("Caffe: Convolutional Architecture for Fast Feature Embedding", hereinafter "Jia") and Goodwin et al.(US 2016/0275372, hereinafter "Goodwin").

Regarding Claim 1
Yang discloses: detecting one or more preferences associated with the first user based entirely on the concept classes and concept scores of the extracted concept information from only the visual content, wherein each preference of the one or more preferences corresponds to a concept class ([Page 1412] “We use the open-source implementation of gradient descent and back-propagation provided by Caffe [29] to train and test Siamese Network.  [Page 1411] Our approach enables fine-grained user interest profiling directly from visual contents.” Examiner interpret the trained siamese CNN utilizing Caffe as detecting preferences based entirely on the concept classes and concept scores of the extracted concept information.); 
computing a preference score for each of the detected one or more preferences based on a distribution of the concept classes across only the obtained visual content, the distribution of concept information is indicative of, for each concept class, a number of the obtained visual content comprising visual features corresponding to each respective concept class ([Page 1413] “for each user ui, we derive her profile by aggregating all the image feature representations cij in her collection of pins Si via eqn.(3). This profile intuitively represents the distribution of users’ interests over different visual clusters.” Examiner interpret vi as the preference score based on a distribution of the concept classes across only the obtained visual content (cij).); 
generating a matrix based on the detected one or more preferences associated with only the visual content posted by the first user and the computed preference scores for the one or more preferences, wherein the visual content does not include textual content ([Page 1412], “a user profile vi is defined as the aggregate of all the feature vectors ci 1, ..., ci |.” Examiner interprets vi as a matrix based on detecting preferences associated with only visual content that does not include textual content.);  
([Page 1413] “Given a pair of user i and user j, we investigate whether the derived profile has the discriminative power to different users’ preferences. Users’ pairwise differences are evaluated over the general distribution v of images under travel boards.”); and 
Yang mentions using a trained Siamese CNN utilizing Caffe but does not explicitly disclose: extracting, using a trained neural network, concept information from only the obtained visual content, wherein the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content; 
However, Jia discloses in the same fields of endeavor: extracting, using a trained neural network, concept information from only the obtained visual content, wherein the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content ([Section 3.2, Figure 2 and Figure 5] “A typical classification result is shown in Figure 2. Furthermore, we have successfully trained a model with all 10,000 categories of the full ImageNet dataset by fine tuning this network.” Examiner interprets Figure 2 as disclosing concept classes and concept scores);
 (Abstract, Jia).
Yang in view of Jia does not explicitly disclose: A method of generating recommendations, the method comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features; generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity
However, Goodwin discloses in the same fields of endeavor: A method of generating recommendations, the method comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features,([Para 0027] “: A collection of images (i=1 ... M) is obtained from one or more social media websites that Person A has shared/posted/pinned, where M represents a total number of images”) generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity ([Para 0042 and Fig 3 (3A-B)] “the system can recommend other persons who share similar fashion profiles as Person A to be potential “friends” of Person A… the system can recommend products that are related to the fashion styles that Person A has evidenced an affinity for” Examiner interprets the fashion palette as generating a recommendation (i.e. Fig 3(A-B)) based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity (i.e. Fig 2 (2A-F)).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, Jia, and Goodwin. Doing so can determine a likely preference of a person (Goodwin, Abstract).

Regarding Claim 11
Yang discloses: detecting one or more preferences associated with the first user based entirely on the concept classes and concept scores of the extracted concept information from only the visual content, wherein each preference of the one or more preferences corresponds to a concept class ([Page 1412] “We use the open-source implementation of gradient descent and back-propagation provided by Caffe [29] to train and test Siamese Network.  [Page 1411] Our approach enables fine-grained user interest profiling directly from visual contents.” Examiner interpret the trained siamese CNN utilizing Caffe as detecting preferences based entirely on the concept classes and concept scores of the extracted concept information.); computing a preference score for each of the detected one or more preferences based on a distribution of the concept classes across only the obtained visual content, the distribution of concept information is indicative of, for each concept class, a number of the obtained visual content comprising visual features corresponding to each respective concept class  ([Page 1413] “for each user ui, we derive her profile by aggregating all the image feature representations cij in her collection of pins Si via eqn.(3). This profile intuitively represents the distribution of users’ interests over different visual clusters.” Examiner interpret vi as the preference score based on a distribution of the concept classes across only the obtained visual content (cij).); generating a matrix based on the detected one or more preferences associated with only the visual content posted by the first user and the computed preference scores for the one or more preferences, wherein the visual content does not include textual content ([Page 1412], “a user profile vi is defined as the aggregate of all the feature vectors ci 1, ..., ci |.” Examiner interprets vi as a matrix based on detecting preferences associated with only visual content that does not include textual content.); calculating a first similarity between the one or more preferences associated with the first user and one or more preferences associated with a second user based on the generated matrix based only on the visual content posted by the first user ([Page 1413] “Given a pair of user i and user j, we investigate whether the derived profile has the discriminative power to different users’ preferences. Users’ pairwise differences are evaluated over the general distribution v of images under travel boards.”); and 
Yang mentions using a trained Siamese CNN utilizing Caffe but does not explicitly disclose: extracting, using a trained neural network, concept information from only the obtained visual content, wherein the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content; 
However, Jia discloses in the same fields of endeavor: extracting, using a trained neural network, concept information from only the obtained visual content, wherein the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content ([Section 3.2, Figure 2 and Figure 5] “A typical classification result is shown in Figure 2. Furthermore, we have successfully trained a model with all 10,000 categories of the full ImageNet dataset by fine tuning this network.” Examiner interprets Figure 2 as disclosing concept classes and concept scores);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Jia. Doing so can implement training and deploying of a general purpose convolutional neural network (Abstract, Jia).
Yang in view of Jia does not explicitly disclose: A non-transitory computer readable medium having stored therein a program for making a computer execute a method of generating recommendations, the method comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features; and generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the 
However, Goodwin discloses in the same fields of endeavor: A non-transitory computer readable medium having stored therein a program for making a computer execute a method of generating recommendations, the method comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features ([Para 0027] “: A collection of images (i=1 ... M) is obtained from one or more social media websites that Person A has shared/posted/pinned, where M represents a total number of images”); and generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity ([Para 0042 and Fig 3 (3A-B)] “the system can recommend other persons who share similar fashion profiles as Person A to be potential “friends” of Person A… the system can recommend products that are related to the fashion styles that Person A has evidenced an affinity for” Examiner interprets the fashion palette as generating a recommendation (i.e. Fig 3(A-B)) based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity (i.e. Fig 2 (2A-F)).
(Goodwin, Abstract).

Regarding Claim 17
Yang discloses: detecting one or more preferences associated with the first user based entirely on the concept classes and concept scores of the extracted concept information from only the visual content, wherein each preference of the one or more preferences corresponds to a concept class ([Page 1412] “We use the open-source implementation of gradient descent and back-propagation provided by Caffe [29] to train and test Siamese Network.  [Page 1411] Our approach enables fine-grained user interest profiling directly from visual contents.” Examiner interpret the trained siamese CNN utilizing Caffe as detecting preferences based entirely on the concept classes and concept scores of the extracted concept information.); computing a preference score for each of the detected one or more preferences based on a distribution of the extracted concept information concept classes across only the obtained visual content, the distribution of concept information is indicative of, for each concept class, a number of the obtained visual content comprising visual features corresponding to each respective concept class ([Page 1413] “for each user ui, we derive her profile by aggregating all the image feature representations cij in her collection of pins Si via eqn.(3). This profile intuitively represents the distribution of users’ interests over different visual clusters.” Examiner interpret vi as the preference score based on a distribution of the concept classes across only the obtained visual content (cij).); generating a matrix based on the detected one or more preferences associated with only the visual content posted by the first user and the computed preference scores for the one or more preferences, wherein the visual content does not include textual content ([Page 1412], “a user profile vi is defined as the aggregate of all the feature vectors ci 1, ..., ci |.” Examiner interprets vi as a matrix based on detecting preferences associated with only visual content that does not include textual content.); calculating a first similarity between the one or more preferences associated with the first user and one or more preferences associated with a second user based on the generated matrix based only on the visual content posted by the first user ([Page 1413] “Given a pair of user i and user j, we investigate whether the derived profile has the discriminative power to different users’ preferences. Users’ pairwise differences are evaluated over the general distribution v of images under travel boards.”); and 
Yang mentions using a trained Siamese CNN utilizing Caffe but does not explicitly disclose: extracting, using a trained neural network, concept information from only the visual content wherein6 DOCS 123144-012UT1/4277950.1App. No.: 15/220,833Docket No. 123144-012UT 1the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content; 
However, Jia discloses in the same fields of endeavor: extracting, using a trained neural network, concept information from only the visual content wherein6 DOCS 123144-012UT1/4277950.1App. No.: 15/220,833Docket No. 123144-012UT 1the concept information comprises concept classes content and concept scores for each of the obtained visual, each concept score for a respective visual content is representative of a likelihood that a respective concept class corresponds to the visual features of the respective visual content ([Section 3.2, Figure 2 and Figure 5] “A typical classification result is shown in Figure 2. Furthermore, we have successfully trained a model with all 10,000 categories of the full ImageNet dataset by fine tuning this network.” Examiner interprets Figure 2 as disclosing concept classes and concept scores);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Jia. Doing so can implement training and deploying of a general purpose convolutional neural network (Abstract, Jia).
Yang in view of Jia does not explicitly disclose: A server apparatus comprising: a memory storing content posted to a social media platform; a processor executing a process comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features; and generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity.
However, Goodwin discloses in the same fields of endeavor: A server apparatus comprising: a memory storing content posted to a social media platform; a processor executing a process comprising: obtaining visual content associated with visual content posted to a social media platform by only a first user of the social media platform, each visual content comprising visual features ([Para 0027] “: A collection of images (i=1 ... M) is obtained from one or more social media websites that Person A has shared/posted/pinned, where M represents a total number of images”); and generating a recommendation of content for the first user based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity ([Para 0042 and Fig 3 (3A-B)] “the system can recommend other persons who share similar fashion profiles as Person A to be potential “friends” of Person A… the system can recommend products that are related to the fashion styles that Person A has evidenced an affinity for” Examiner interprets the fashion palette as generating a recommendation (i.e. Fig 3(A-B)) based on the matrix generated based on the detected one or more preferences associated with only the extracted concept information from the visual content posted by the first user and the calculated first similarity (i.e. Fig 2 (2A-F)).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, Jia, and Goodwin. Doing so can determine a likely preference of a person (Goodwin, Abstract).

Regarding Claim 23
Yang in view of Jia and Goodwin discloses: The method of claim 1, further comprising calculating a similarity between the one or more preferences associated with the first user and one or more preferences associated with a plurality of users other than the first user and the second user based on the generated matrix based only on the visual content posted by the first user ([Para 0064-0065 and Fig 5], Goodwin “At Block 5C there is a step of determining, based on the obtained scores, a likely preference of the person [i.e. calculating a similarity between the one or more preferences associated with the first user] for a particular style of object. In the method shown in FIG. 5, the likely preference of the user can be used to at least recommend an object or objects to the person, and/or to recommend to the person another person having a similar preference, and/or to segment a plurality of persons [i.e. preferences associated with a plurality of users other than the first user and the second user] into segments having similar preferences,”. Examiner interprets the generated matrix being taught in (Fig 2 (2A-F)) as the score vector in Goodwin).

Claims 2, 5-10, 14-16,  and20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(“Beyond Classification: Latent User Interests Profiling from Visual Contents Analysis”, hereinafter "Yang") in view of Jia et al.("Caffe: Convolutional Architecture for Fast Feature Embedding", hereinafter "Jia"), Goodwin et al.(US 2016/0275372, hereinafter "Goodwin") and Mei et al.(US 2012/0297038, hereinafter "Mei").

Regarding Claim 2
Yang in view of Jia and Goodwin discloses: The method of claim 1.

Yang in view of Jia and Goodwin does not explicitly disclose: extracting geotagged information including embedded Global Positioning System (GPS) information associated with the visual content associated with the content posted to the social media platform; and calculating a second similarity between the first user and the  geotagged information associated with the visual content, wherein the recommendation is generated based on the matrix, the first similarity, and the second similarity;
However, Mei discloses in the same fields of endeavor: 3DOCS 123144-012UT1/4277950.1App. No.: 15/220,833Docket No. 123144-012UT 1extracting geotagged information including embedded Global Positioning System (GPS) information associated with the visual content associated with the content posted to the social media platform  ([Para 0034] “The content-awareness application 110 may receive or collect images (i.e., photographs), annotations, or tags associated with the images… the data may include geo-location of each image”); and calculating a second similarity between the first user and the second user based on the extracted geotagged information associated with the visual content ([Fig 5]), wherein the recommendation ([Fig 2 (210)]) is generated based on the matrix, the first similarity, and the second similarity [Fig 5 and Para 0031] Mei states “The third phase 206 constructs the graph Laplacian defined on users and groups based on the similarity matrix. The content-awareness application 110 adopts a bag-of words model for the visual representation and extracts descriptors from images and collects the annotations and/or the tags to build a dictionary for the textual representation.” Examiner interprets the similarity matrix as generating the recommendation based on a first/second similarity and extracted metadata as seen in Fig 5.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method Yang, Jia, Goodwin, and Mei. Doing (para 0003, Mei).

Regarding Claim 5
Yang, in view of Jia, Goodwin, and Mei discloses: wherein the extracting the concept information comprises detecting visual features in the visual content associated with the content posted to the social media platform (In para 0045, Mei discusses how the content-awareness application extracts scale-invariant feature transform (SIFT) descriptors from images. Mei states “the SIFT descriptors identify objects in the images to provide a feature description of an object.” Examiner reads this as extracting concept information comprising detecting visual features in an image posted on social media.)

Regarding Claim 6
Yang, in view of Jia, Goodwin, and Mei discloses: wherein the detecting visual features in the visual content comprises applying an image recognition process to the visual content. (In para 0045, Mei explains that scale-invariant feature transform (SIFT) is applied to identify objects in images. It is well known to the ordinary skill in the art that (SIFT) is an object detection algorithm in computer vision used to detect features in images. Examiner reads this as detecting visual features in images by applying an image recognition process to the image.)

Regarding claim 7 
([Section 3.2 and Figure 2], Jia “A Caffe layer is the essence of a neural network layer:” Examiner interprets a neural network as the machine learning model.).

Regarding Claim 8
Yang, in view of Jia, Goodwin, and Mei discloses: the method of claim 1, wherein the visual content includes one or more of a photo, a video, a drawing, and an illustration (In para 0030, Mei explains how the similarity matrix is computed utilizing images. Examiner reads images as being a form of visual content.).

Regarding Claim 9
Yang, in view of Jia, Goodwin, and Mei discloses: the method of claim 1, wherein the second user is at least one other user having at least one preference similar to the first user (In Fig 6, Mei shows 3 users 602, 604, and 606 who have all uploaded 3 images. User 2 (604) and User 3 (606) have both uploaded images of the landmark, Basilica of Sacre-Coeur. Examiner interprets this as two users having at least one preference similar to each other.). 

Regarding Claim 10
Yang, in view of Jia, Goodwin, and Mei discloses: the method of claim 1, wherein the second user is at least one other user in the neighborhood of the first user. (In para 0050, Mei states “the content-awareness application 110 computes the similarity between users.” Examiner reads this as calculating a similarity matrix that specifies users in the same neighborhood of each other.)

Regarding Claim 14
(CLAIM 14 IS SUBSTANTIALLY SIMILAR TO CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS SUBSTANTIALLY SIMILAR TO CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS SUBSTANTIALLY SIMILAR TO CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 21
(CLAIM 21 IS SUBSTANTIALLY SIMILAR TO CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS SUBSTANTIALLY SIMILAR TO CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
(CLAIM 22 IS SUBSTANTIALLY SIMILAR TO CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Claim 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(“Beyond Classification: Latent User Interests Profiling from Visual Contents Analysis”, hereinafter "Yang") in view of Jia et al.("Caffe: Convolutional Architecture for Fast Feature Embedding", hereinafter "Jia"), Goodwin et al.(US 2016/0275372, hereinafter "Goodwin"), Mei et al.(US 2012/0297038, hereinafter "Mei") and Liao ("Tag Features for Geo-Aware Image Classification", hereinafter "Liao").

Regarding Claim 12 
Yang in view of Jia and Goodwin discloses: The non-transitory computer readable medium of claim 11, calculating a second similarity between the first user and the second user ([Para 0064-0065 and Fig 5], Goodwin “At Block 5C there is a step of determining, based on the obtained scores, a likely preference of the person [i.e. calculating a similarity between the one or more preferences associated with the first user] for a particular style of object. In the method shown in FIG. 5, the likely preference of the user can be used to at least recommend an object or objects to the person, and/or to recommend to the person another person having a similar preference, and/or to segment a plurality of persons [i.e. preferences associated with a plurality of users other than the first user and the second user] into segments having similar preferences,”) 
GPS information associated with the visual content, wherein the recommendation is generated based on the matrix, the first similarity, and the second similarity.
However, Mei discloses in the same fields of endeavor: extracting embedded Global Positioning System (GPS) information associated with the visual content associated with the content posted to the social media platform ([Para 0034] “The content-awareness application 110 may receive or collect images (i.e., photographs), annotations, or tags associated with the images… the data may include geo-location of each image”); and calculating a second similarity between the first user and the second user based on the extracted GPS information associated with the visual content, wherein the recommendation is generated based on the matrix, the first similarity, and the second similarity ([Fig 5 and Para 0031] Mei states “The third phase 206 constructs the graph Laplacian defined on users and groups based on the similarity matrix. The content-awareness application 110 adopts a bag-of words model for the visual representation and extracts descriptors from images and collects the annotations and/or the tags to build a dictionary for the textual representation.” Examiner interprets the similarity matrix as generating the recommendation based on a first/second similarity and extracted metadata as seen in Fig 5.)..
(para 0003, Mei).
Yang in view of Jia, Goodwin and Mei does not explicitly disclose: geotag information.
However Liao, discloses in the same fields of endeavor: geotag information ([Abstract] “Given a geo-tagged image, we propose to extract geo-aware tag features by tag propagation from the geo and visual neighbors of the given image”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method Yang, Jia, Goodwin, Mei, and Liao. Doing so can encode geo information into image representation (Abstract, Liao).

Regarding Claim 18
(CLAIM 18 IS SUBSTANTIALLY SIMILAR TO CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al.(“Beyond Classification: Latent User Interests Profiling from Visual Contents Analysis”, hereinafter "Yang") in view of Jia et al.("Caffe: Convolutional Architecture for Fast Feature Embedding", hereinafter "Jia"), Goodwin et al.(US 2016/0275372, .

Regarding Claim 24
Yang in view of Jia and Goodwin discloses: The method of claim 1.
Yang in view of Jia and Goodwin does not explicitly disclose: further comprising computing a rank for a plurality of content based on the generated matrix and the calculated first similarity, wherein the generated recommendation of content is based on the ranking for the plurality7DOCS 123144-012UT1/4025881.2App. No: 15/220,833Docket No: 123144-012UT 1 of content, wherein the generated recommendation comprises a recommendation of higher ranked content over lower ranked content.
However, Bogers discloses in the same field of endeavor: further comprising computing a rank for a plurality of content based on the generated matrix and the calculated first similarity, wherein the generated recommendation of content is based on the ranking for the plurality7DOCS 123144-012UT1/4025881.2App. No: 15/220,833Docket No: 123144-012UT 1 of content, wherein the generated recommendation comprises a recommendation of higher ranked content over lower ranked content ([Page 11 and Section 3] Bogers, “we predict a score xk,l for each item that represents the likelihood of that item being relevant for the active user. The final recommendations for a user are generated by ranking all items il by their predicted score xk,l .”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Yang, Jia, Goodwin, and Bogers. Doing so can generate recommendations using user and item similarities (Abstract, Bogers). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121